DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 01/27/2020 is/are considered by the Examiner.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 line 14, “content” should read “the network content”;
Claim 1 line 15, “the network content server” should read “the first network content server”;
Claim 1 line 17, “content” should read “the network content”;
Claim 1
Claim 1 lines 20-21, “a third network address” should read “the third network address”;
Claim 6 line 15, “content” should read “the network content”;
Claim 6 line 17, “content” should read “the network content”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the performance data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the claim limitation recites “the network content server” in line 3, which renders the claim vague and indefinite.  It is unclear whether the network content server is referring to “a first network content server” in claim 1, line 12, or to “a second network content server” in claim 1, line 20, or to a different/distinct network content server.
Claim 8the performance data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel et al. (US 6,665,702 B1), hereinafter Zisapel in view of Howard, JR. (US 2015/0033265 A1), hereinafter Howard.
Regarding claim 1, Zisapel discloses 
A control node for selecting a network address for an end user device to request network content, the control node comprising:
	 a communication interface configured to receive a domain name lookup request (a DNS resolution query) transferred by an end user device (remote computer)(Col. 8, lines 35-36: receiving a DNS resolution query from a remote computer for a domain name within a computer network);
	a processing system configured to:
	select the network address from a group of network addresses, the group of network addresses comprising at least the network address, a second network address and a third network address (Col. 8, line 40: select one of a plurality of ISPs; Col. 7, lines 56-58: the plurality of ISPs assign respective IP addresses to the computer network),
	wherein at least a first network content server is addressable by both the network address and the second network address,
	the network address indicating that content will be transferred between the end user device and the network content server utilizing a first communication service provider, and
	the second network address indicating that content will be transferred between the end user device and the network content server utilizing a second communication service provider, and
	at least a second network content server is addressable at least by a third network address of the group of network addresses, and 
	wherein selecting the network address from the group of network address is based at least in part on network characteristics related to communication over the first communication service provider (FIG. 3B & Col. 8, lines 40-43: select one of the plurality of ISPs based on ratings within table entry looked up in proximity table, and responding to the DNS resolution query with an IP address associated with the selected one of the plurality of ISPs); and
	the communication interface configured to transfer the network address for delivery to the end user device (Col. 8, lines 42-43: responding to the DNS resolution query with an IP address associated with the selected one of the plurality of ISPs).

Zisapel does not explicitly disclose 
	wherein at least a first network content server is addressable by both the network address and the second network address,
	the network address indicating that content will be transferred between the end user device and the network content server utilizing a first communication service provider, and
	the second network address indicating that content will be transferred between the end user device and the network content server utilizing a second communication service provider, and
	at least a second network content server is addressable at least by a third network address of the group of network addresses.

However, Howard discloses 
	wherein at least a first network content server (server resource 640-1) is addressable by both the network address and the second network address (page 7, [0094]: the available content A is associated with multiple network addresses indicating a respective resource (server resource 640-1) from which the respective content A can be retrieved),
	the network address indicating that content will be transferred between the end user device and the network content server (page 7, [0094]: the available content A is associated with multiple network addresses indicating a respective resource (server resource 640-1) from which the respective content A can be retrieved; initiates IP communications with the server resource 640-1 to retrieve content A for playback), and
	the second network address indicating that content will be transferred between the end user device and the network content server (page 7, [0094]: the available content A is associated with multiple network addresses indicating a respective resource (server resource 640-1) from which the respective content A can be retrieved; initiates IP communications with the server resource 640-1 to retrieve content A for playback), and
	at least a second network content server is addressable at least by a third network address of the group of network addresses (page 7, [0095]: the available content B is associated with multiple network .

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Howard to Zisapel because Zisapel discloses select an ISP and responding an IP address associated with the selected ISP to user (Col. 8, lines 40-43) and Howard further suggests service provider associated with multiple IP address (page 7, [0094]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Howard in the Zisapel system in order to reduce the load.

Regarding claim 3, Zisapel and Howard disclose the control node described in claim 1.  Zisapel further discloses 
the communication interface configured to receive the performance data transferred by at least one of the network content server and a second end user device (Col. 5, lines 4-5: receiving replies from the remote server computer corresponding to the polling requests; Col. 16, lines 18-21: each of replies is measured for latency and number of hops).

Regarding claim 4, Zisapel and Howard disclose the control node described in claim 3.  Zisapel further discloses 
the performance data comprises at least one of latency information and transfer throughput information (Col. 5, lines 16-23: the measuring step measures proximities based on the latency, relative TTL, and number of hops of the received replies in travelling from the remote server to the computer network).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel in view of Howard, and further in view of Wong (US 2011/0066607 A1).
Regarding claim 5, Zisapel and Howard disclose the control node described in claim 1.  Zisapel and Howard do not explicitly disclose 
the processing system configured to identify at least one of an Internet Service Provider of the end user device and a network address range comprising a network address of the end user device to identify the network characteristics for the end user device.

However, Wong discloses 
the processing system configured to identify at least one of an Internet Service Provider of the end user device (page 3, [0047]: the Internet Service Provider is determined from the IP address of the client) and a network address range comprising a network address of the end user device (page 3, [0047]: a reference list of IP address ranges) to identify the network characteristics for the end user device (page 3, [0047] & page 2, [0028]: geographic information obtained from the IP address of the client).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wong to Zisapel and Howard because Zisapel and Howard disclose select an ISP and responding an IP address associated with the selected ISP to user (Zisapel: Col. 8, lines 40-43) and Wong further suggests obtain geographic information from the IP address of the client (page 7, [0094]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wong in the Zisapel and Howard system in order to obtain additional information of the user device by determining the ISP from the IP address of the client.

Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel in view of Howard, and further in view of Rune (US 6,304,913 B1).
Regarding claim 6, the limitations of claim 6 are similar to the limitations of claim 1.  Ziaspel is not relied upon to teach selecting a network content server from a plurality of network content servers.  

However, Rune further teaches the claimed limitation(s):
selecting a network content server from a plurality of network content servers (Col. 3, lines 8-11: select one of the servers located nearer to the requester).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Rune to Zisapel and Howard because Zisapel and Howard discloses receiving DNS resolution query from user and responding an IP address associated with the selected ISP to user (Zisapel: Col. 8, lines 40-43) and Rune further suggests receiving a translation request from requester and select one of the servers located nearer to the requester (Col. 3, lines 6-11).
	One of ordinary skill in the art would be motivated to utilize the teachings of Rune in the Zisapel and Howard system in order to reduce response time as suggested by Rune (Col. 1, lines 37-41).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 8-9, the limitations of claims 8-9 are rejected in the analysis of claims 3-4 respectively, and these claims are rejected on that basis.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel in view of Howard and Rune, and further in view of Wong.
Regarding claim 10, Zisapel, Howard, and Rune disclose the control node described in claim 6.  Zisapel, Howard, and Rune do not explicitly disclose 
identifying at least one of an Internet Service Provider of the end user device and a network address range comprising a network address of the end user device to identify the network characteristics for the end user device.

However, Wong discloses 
identifying at least one of an Internet Service Provider of the end user device (page 3, [0047]: the Internet Service Provider is determined from the IP address of the client) and a network address range comprising a network address of the end user device (page 3, [0047]: a reference list of IP address ranges) to identify the network characteristics for the end user device (page 3, [0047] & page 2, [0028]: geographic information obtained from the IP address of the client).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wong to Zisapel, Howard, and Rune because Zisapel, Howard, and Rune disclose select an ISP and responding an IP address associated with the selected ISP to user (Zisapel: Col. 8, lines 40-43) and Wong further suggests obtain geographic information from the IP address of the client (page 7, [0094]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wong in the Zisapel, Howard, and Rune system in order to obtain additional information of the user device by determining the ISP from the IP address of the client.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrews et al. (US 2002/0038360 A1).  Locating a closest server in response to a client request.
Vaswani et al. (US 2008/0186202 A1).  To send a message to a node makes a DNS resolution request to a DNS server and multiple addresses are associated with a given node.
Baker et al. (US 7,080,138 B1).  A client submits a domain name to DNS server, selects a server corresponding to the domain name that can best provide content to the client. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Kaylee Huang
02/03/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447